DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-8 and 11 stand objected to for informalities.  Claims 9, 10, and 13-21 stand allowed.  Applicants amended claims 1, 2, 4, and 11.  Applicants argue that the application is in condition for allowance.
Turning to the claim objections: Applicants’ amendments address the previously noted claim objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1-11 and 13-21 are allowed.
Note: No amendments are made with this Examiner’s Comment.

Reasons for Allowance
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the plurality of spacers comprise at least one kind of spacers, each kind of spacers comprises an adhesive material and one kind of 
With regard to claims 2-8: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 9: The claim has been found allowable because the prior art of record does not disclose “wherein the plurality of spacers comprise at least one kind of spacers, each kind of spacers comprises an adhesive material and one kind of nanoparticles doped in the adhesive material”, in combination with the remaining limitations of the claim.
With regard to claims 10, 11, and 13-21: The claims have been found allowable due to their dependency from claim 9 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897